 



Exhibit 10-W(1)
FIRST AMENDMENT TO AGREEMENT TO PURCHASE ASSETS AND STOCK
     THIS FIRST AMENDMENT TO AGREEMENT TO PURCHASE ASSETS AND STOCK (this
“Amendment”), dated as of June 5, 2007, by and between ORHAN HOLDING, A.S., an
anonim sirket organized under the laws of the Republic of Turkey (“Orhan”), and
DANA CORPORATION, a corporation organized under the laws of the Commonwealth of
Virginia (“Dana”).
RECITALS
     A. Orhan and Dana are parties to that certain Agreement to Purchase Assets
and Stock, dated as of March 28, 2007 (the “Agreement”).
     B. The parties desire to amend the Agreement on the terms and conditions
set forth in this Amendment.
AGREEMENT
     In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:
     1. Amendment to Section 2.1(a). Section 2.1(a) is amended to delete the
dollar figure “$70 million” and replace it with “$85 million.”
     2. Amendment to Section 4.19. Section 4.19 is amended to add at the end
thereof the following sentence: “All of the assets specifically identified on
Schedules as Purchased Assets are primarily related to the Business.”
     3. Amendment to Section 5.1(b). Section 5.1(b) is amended to insert the
words “or other entity” after the word “corporation” in the first line thereof.
     4. Amendment to Section 6.6. The first sentence of Section 6.6 is amended
to insert the parenthetical phrase “(together with all other breaches which have
not been cured)” after the word “breach” and before the word “causes” at the end
of the third line thereof.
     5. Amendment to Subsection 7.4(a)(ii). Subsection 7.4(a)(ii) is amended to
insert the word “reasonable” after the word “all” and before the word “steps” in
the fourth line thereof.
     6. Amendments to Section 7.5(a). Section 7.5(a) is amended to delete the
last sentence thereof in its entirety.
     7. Continuance of Agreement; Single Document. Except as expressly amended
by this Amendment, all provisions of the Agreement remain in full force and
effect. The Agreement, as amended by this Amendment, will hereinafter be read as
a single, integrated document, incorporating the changes effected by this
Amendment.

-1-



--------------------------------------------------------------------------------



 



     8. Counterparts. This Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts taken together shall constitute a single instrument.
     IN WITNESS WHEREOF, the parties have caused this First Amendment to
Agreement to Purchase and Assets and Stock to be executed as of the date set
forth above.

            ORHAN HOLDING, A.S., an anonim sirket
organized under the laws of the Republic of Turkey
      By:   /s/ Murat Orhan         Name:           Title:        

            DANA CORPORATION, a corporation organized under the laws of the
Commonwealth of Virginia
      By:   /s/ Bill Riley         Name:   Bill Riley        Title Director –
Corporate Development     

                                   

-2-